Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 17, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159717                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159717
                                                                    COA: 347769
                                                                    Wayne CC: 18-006700-FH
  TOYIA JANAE ALDERMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2019 order
  of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Wayne Circuit Court to address whether,
  in light of this Court’s decision in People v Burrell, 417 Mich. 439 (1983), the
  defendant’s continued detention, after she produced a valid temporary driver’s license
  and the police confirmed that the car she was driving was registered to the holder of the
  license, was supported by “specific and articulable facts,” Terry v Ohio, 392 U.S. 1, 21
  (1968), which, taken together with rational inferences from those facts, provided the
  police with “a particularized and objective basis,” for suspecting the defendant of
  criminal activity. United States v Cortez, 449 U.S. 411, 417 (1981).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 17, 2019
           p0716
                                                                               Clerk